
	

113 S2278 IS: Safeguarding Care Of Patients Everywhere Act
U.S. Senate
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2278
		IN THE SENATE OF THE UNITED STATES
		
			May 1, 2014
			Mr. Coburn (for himself, Mr. Boozman, Mr. Paul, and Mr. Barrasso) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act so as to eliminate the authority of the
			 Secretary of Health and Human Services to limit the ability of medical
			 providers to conduct lawful business, and for other purposes.
	
	
		
			1.
			Short title
			This Act may be cited as the
			 Safeguarding Care Of Patients
			 Everywhere Act or the SCOPE Act.
		
			2.
			Findings and
			 purpose
			
				(a)
				Findings
				Congress finds the following:
				
					(1)
					The practice of
			 medicine is guided by a set of principles contained in the Hippocratic
			 oath,
			 which in part directs medical practitioners to “remember that I do not
			 treat a
			 fever chart, a cancerous growth, but a sick human being”.
				
					(2)
					Historically, the
			 practice of medicine has been principally governed by the laws of each of
			 the
			 50 States, not the Federal Government.
				
					(3)
					State medical
			 licensing and disciplinary boards administer medical practice laws and
			 have the
			 principal responsibility to protect the public from improper and unlawful
			 medical practices.
				
					(4)
					Such boards define
			 activities that constitute the legitimate practice of medicine.
				
					(5)
					The actions of the Secretary of Health and
			 Human Services are not governed by the Hippocratic oath or a medical board
			 of
			 any of the 50 States.
				
					(6)
					The actions of the
			 Secretary are not determined solely by the needs of patients.
				
					(7)
					Individual and institutional financial
			 interests can influence the discretion and actions of the Secretary.
				
					(8)
					The Patient Protection and Affordable Care
			 Act, in subsection (h) of section 1311 (42 U.S.C. 18031), grants the
			 Secretary
			 the authority to—
					
						(A)
						make findings
			 regarding the quality of medical care and the activities that constitute
			 the
			 legitimate practice of medicine; and
					
						(B)
						on the basis of these findings, terminate
			 or limit the ability of medical providers to conduct lawful business, thus
			 restricting the practice of medicine by curtailing economic activity.
					
				(b)
				Purpose
				The purpose of this Act is to remove from
			 the Secretary such improper authority, which presents a threat to the
			 health
			 and welfare of patients in the United States.
			
			3.
			Repeal of
			 restrictions on the professional practice of physicians and other health
			 care
			 providers entering into contracts with health plans
			Section 1311 of the Patient Protection and
			 Affordable Care Act (42 U.S.C. 18031) is amended by striking subsection
			 (h),
			 relating to the authority of the Secretary of Health and Human Services to
			 regulate contracts between qualified health plans and health care
			 providers
			 based on findings of health care quality.
		
